                      Case 3:19-cv-00264-JST Document 25 Filed 04/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                              __________  DistrictofofCalifornia
                                                                       __________


                    Atari Interactive, Inc.                    )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-00264-JST
                        OOShirts, Inc.                         )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          OOShirts, Inc.                                                                                               .


Date:          04/15/2019                                                                 /s/ Kim D. Ashley
                                                                                          Attorney’s signature


                                                                                           Kim D. Ashley
                                                                                      Printed name and bar number
                                                                                       Veatch Carlson, LLP
                                                                                 1055 Wilshire Boulevard, 11th Floor
                                                                                      Los Angeles, CA 90017

                                                                                                Address

                                                                                      kashley@veatchfirm.com
                                                                                            E-mail address

                                                                                           (213) 381-2861
                                                                                           Telephone number

                                                                                           (213) 383-6370
                                                                                             FAX number
